Sears, Justice,
dissenting.
For the reasons amply expressed in my dissents in Morrow v. State5 and Grantham v. State,6 in addition to those reasons expressed by Chief Justice Benham in Smith v. State,7 respectfully dissent.
I am authorized to state that Chief Justice Benham joins in this dissent.
General, Paula K. Smith, Senior Assistant Attorney General, Deborah L. Gale, Assistant Attorney General, for appellee.

 266 Ga. 3, 4 (463 SE2d 472) (1995).


 267 Ga. 635, 636 (481 SE2d 219) (1997).


 266 Ga. 687, 688 (470 SE2d 436) (1996).